DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses “There is presented” is a phrase, which can be implied. Additionally, the abstract of the disclosure contains more than 150 words. Correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receiver” in claim , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 18-29, 32, 34 and 36 are objected to because of the following informalities: 
Claim 18 in line 15 recites “a polyp” should be “the polyp”. Additionally, Claims 19, 25, 27, 28, 32 and 33 reciting “a polyp” should also be “the polyp”. Appropriate correction is required.
Claims 19-29 are objected to because of the following informalities: “An endoscopic capsule” in line 1 of claims 19-29 should be “The endoscopic capsule”.    Appropriate correction is required.
Claim 24 reciting “6 light emitting diodes including 2 white light emitting diodes +2 green light emitting diodes +2 blue light emitting diodes.”, should be “6 light emitting diodes including 2 white light emitting diodes, 2 green light emitting diodes, and 2 blue light emitting diodes”. Appropriate correction is required.
Claim 27 reciting “an image with a polyp” in line 4, and “an image of the polyp” in line 8, should be “the image with the polyp”, and “the image with the polyp”. Appropriate correction is required.
Claim 28 reciting “accessing one or more images” should be “accessing the one or more images”. Appropriate correction is required.
Claim 32 reciting “endoscopic capsule” in line 1, should be “the endoscopic capsule”. Appropriate correction is required.
Claim 34 reciting “an endoscopic capsule” in line 1, should be “the endoscopic capsule”. Appropriate correction is required.
Claim 36 reciting “and second image systems” in line 2 and 3, should be “and the second image systems”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27, 32, 33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 27, recitation “detecting if there is a polyp” in line 7, and “switching from the first mode to the second mode” in line 9, is not clear because it is not sure what device/feature is functioning to provide “detecting” and “switching”.  For examining purposes, the examiner is assuming a processor is providing this functionalities.   
Claim 32 states “a pre-delivered endoscopic capsule” in line 1, and it is unclear how it is possible to, for ex) “obtain one or more images with the first imaging system” in line 4, without the capsule endoscope be inserted/swallowed inside the patient. For examining purposes, the examiner is interpreting this claims to “A method of operating the endoscopic capsule”.
	Claim 32 states “detecting” and “switching”, and for the same reason for above claim 27, it is unclear.
Claim 33 states “detecting” and “switching”, and for the same reason for above claim 27, it is unclear.
Claim 35 states “any of the preceding steps”, and it is unclear what these steps are. Clarification or correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim 22 depending from claim 18 and is reciting “comprising one or more illumination systems”. The same limitation is already cited in claim 18 “first imaging system” and “second imaging system”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23, 28, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (US 20170265731) in view of Yano et al. (US 20160353972).
Regarding Claim 18, Yoshizaki et al. disclose endoscopic capsule (100) (capsule endoscope 2) comprising: a first imaging system (101, 110, 112) (a first light source unit 241), a second imaging system (102, 110, 112) (a second light source unit 242), 
wherein the first imaging system (101, 110, 112) (a first light source unit 241) is arranged for obtaining images at a broader spectral range ([0036] the first light source unit 241 radiates the light in the range of the transmission spectrum of each of the broadband filters) than the second imaging system (102, 110, 112) ([0036] second light source unit 242 radiates light having an upward projecting distribution of a wavelength spectrum in relation to the intensity and having a narrowband light spectrum), 
and a processor (114) (control unit 30), such as a processor (control unit 30) arranged for image processing, such as a FPGA ([0042] control unit 30 is configured with the use of a central processing unit (CPU) 30 causes the first light source unit 241 and the second light source unit 242 to radiate the beams of light).
However, Yoshizaki et al. do not teach wherein the endoscopic capsule (a capsule endoscope 80) is arranged for operating in any one of: a first mode wherein a frame rate of the first imaging system (101, 110, 112) is higher than a frame rate of the second imaging system (102, 110, 112), and a second mode wherein the frame rate of the second imaging system is higher than the frame rate of the second imaging system 
Yano et al. teach wherein the endoscopic capsule (a capsule endoscope 80) is arranged for operating in any one of: 
a first mode wherein a frame rate of the first imaging system (101, 110, 112) is higher than a frame rate of the second imaging system (102, 110, 112) ([0019] controller may make an emission time of the second illumination light shorter than an emission time of the first illumination light in the special observation mode), 
and a second mode wherein the frame rate of the second imaging system is higher than the frame rate of the second imaging system in the first mode ([0011] and [0021] first illumination light and second illumination light are alternately supplied to the endoscope from the light source apparatus and are emitted to the observation region), 
wherein the processor (114) in the first mode is arranged for: accessing one or more images from the first imaging system (101, 110, 112) ([0021]-[0023] an image processor that generates an oxygen saturation image on the basis of a first image capture signal read from the image sensor), 
detecting if there is a polyp (104) in the one or more images from the first imaging system (101, 110, 112) ([0090] When the operator finds a region that is likely to be a lesion as a result of observation in the normal observation mode and operates the mode switching switch 22b to switch the observation mode), 
and switching from the first mode to the second mode if a polyp (104) is detected in the one or more images from the first imaging system (101, 110, 112) ([0090]-[0093] When the operator finds a region that is likely to be a lesion as a result of observation in the normal observation mode and operates the mode switching switch 22b to switch the observation mode (Yes in step S12), the observation mode transitions to the special observation mode. In the special observation mode, the first illumination light and the second illumination light are alternately emitted to the observation region while a turn-off period is interposed, and the image sensor 39).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshizaki et al. to have  wherein the endoscopic capsule (a capsule endoscope 80) is arranged for operating in any one of: a first mode wherein a frame rate of the first imaging system (101, 110, 112) is higher than a frame rate of the second imaging system (102, 110, 112), and a second mode wherein the frame rate of the second imaging system is higher than the frame rate of the second imaging system in the first mode, wherein the processor (114) in the first mode is arranged for: accessing one or more images from the first imaging system (101, 110, 112), detecting if there is a polyp (104) in the one or more images from the first imaging system (101, 110, 112), and switching from the first mode to the second mode if a polyp (104) is detected in the one or more images from the first imaging system (101, 110, 112) as taught by Yano et al. in order to provide a controlling in the 
Regarding Claim 19, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and Yoshizaki et al. teach wherein the endoscopic capsule (100) (capsule endoscope 2) is further arranged for transmitting images outside the endoscopic capsule (capsule endoscope 2) from the first and/or second mode, wherein a polyp (104) is detected ([0023] capsule endoscope 2 has an imaging function of capturing the inside of the subject 100 and a wireless communication function of sending, to the receiving antenna unit 3).
Regarding Claim 20, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and Yoshizaki et al. teach wherein the first imaging system (101, 110, 112) is a white light imaging system ([0035] the first light source unit 241 radiates white light).
Regarding Claim 21, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and Yoshizaki et al. teach wherein the second imaging system (102, 110, 112) is a narrowband imaging system ([0036] second light source unit 242 radiates light having an upward projecting distribution of a wavelength spectrum in relation to the intensity and having a narrowband light spectrum).
Regarding Claim 22, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and Yoshizaki et al. teach one or more illumination systems (101, 102) (Fig.2, illumination units with first and second light sources 241, 242).
Regarding Claim 23, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and Yoshizaki et al. teach one or more illumination systems (101, 102), said illumination systems comprising a white light source and a narrowband imaging source (Fig.2, illumination units with first and second light sources 241, 242; [0035]-[0036] first light source unit 241 radiates white light, and second light source having narrowband light spectrum).
Regarding Claim 28, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and Yano et al. teach wherein the processor in the second mode is arranged for: accessing one or more images from the first imaging system and/or the second imaging system, detecting and/or confirming if there is a polyp in the one or more images from the first imaging system and/or the second imaging system ([0090]-[0093] When the operator finds a region that is likely to be a lesion as a result of observation in the normal observation mode and operates the mode switching switch 22b to switch the observation mode (Yes in step S12), the observation mode transitions to the special observation mode), 
and the processor (controller 87) is furthermore arranged for switching from the second mode to the first mode, such as switching back from the second mode to the ([0090]-[0093] the first illumination light and the second illumination light are alternately emitted to the observation region).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshizaki et al. to have wherein the processor in the second mode is arranged for: accessing one or more images from the first imaging system and/or the second imaging system, detecting and/or confirming if there is a polyp in the one or more images from the first imaging system and/or the second imaging system, and the processor is furthermore arranged for switching from the second mode to the first mode, such as switching back from the second mode to the first mode, if a polyp is not detected in the one or more images from the first imaging system as taught by Yano et al. in order to provide a decrease in the frame rate which can be suppressed without a decrease in the brightness and resolution of an oxygen saturation image ([0010]-[0011] of Yano et al.).
Regarding Claim 32, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and Yano et al. teach a method comprising: operating (231) the endoscopic capsule in the first mode (observation in the normal observation mode), obtaining (232) one or more images (233) (a capsule endoscope that captures images while passing through an alimentary canal) with the first imaging system (101, 110, 112) (illumination unit 81), accessing (234) with the processor (controller 87) the one or more images (233) from the first imaging system (101, 110, 112) (illumination unit 81), detecting (236) if there is a polyp (104) in the one or more images from the first imaging system (101, 110, ([0090]-[0093] When the operator finds a region that is likely to be a lesion as a result of observation in the normal observation mode and operates the mode switching switch 22b to switch the observation mode (Yes in step S12), the observation mode transitions to the special observation mode).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshizaki et al. to have  a method comprising: operating (231) the endoscopic capsule in the first mode, obtaining (232) one or more images (233) with the first imaging system (101, 110, 112), accessing (234) with the processor the one or more images (233) from the first imaging system (101, 110, 112), detecting (236) if there is a polyp (104) in the one or more images from the first imaging system (101, 110, 112), switching (238) from the first mode to the second mode if a polyp (104) is detected in the one or more images from the first imaging system (101, 110, 112) as taught by Yano et al. in order to provide a controlling in the frame rate which can be suppressed without a decrease in the brightness and resolution of an oxygen saturation image ([0010]-[0011] of Yano et al.).
  Regarding Claim 33, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 32, and Yano et al. teach wherein the method comprising: operating (238) the endoscopic capsule in the second mode (special observation mode), obtaining (240) one or more images (242) with the first imaging system, accessing (244) with the processor the one or more images (242) from the first imaging system (a capsule endoscope that captures images while passing through an alimentary canal), such as accessing and image analysing so as to obtain a quantification of likelihood (245) that the image comprises a polyp (104), detecting (246) if there is a polyp (104) in the one or more images from the first imaging system, and switching (248) from the second mode to the first mode if a polyp (104) is not detected in the one or more images from the first imaging system ([0090]-[0093] When the operator finds a region that is likely to be a lesion as a result of observation in the normal observation mode and operates the mode switching switch 22b to switch the observation mode (Yes in step S12), the observation mode transitions to the special observation mode; [0022]-[0023] the first illumination light and the second illumination light are alternately emitted from the illumination unit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshizaki et al. to have the method comprising: operating (238) the endoscopic capsule in the second mode, obtaining (240) one or more images (242) with the first imaging system, accessing (244) with the processor the one or more images (242) from the first imaging system, such as accessing and image analysing so as to obtain a quantification of likelihood (245) that the image comprises a polyp (104), detecting (246) if there is a polyp (104) in the one or more images from the first imaging system, and switching (248) from the second mode to the first mode if a polyp (104) is not detected in the one or more images from the first imaging system as taught by Yano et al. in order to provide a controlling in the frame rate which can be suppressed without a decrease in the brightness and resolution of an oxygen saturation image ([0010]-[0011] of Yano et al.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (US 20170265731) in view of Yano et al. (US 20160353972) and in further view of Pascal (US 20110270057).
Regarding Claim 24, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and but do not teach one or more illumination systems (101, 102), said illumination systems comprising 6 light emitting diodes including 2 white light emitting diodes, +2 green light emitting diodes, +2 blue light emitting diodes.
Pascal teaches one or more illumination systems (101, 102) (illumination sources 310), said illumination systems comprising 6 light emitting diodes including 2 white light emitting diodes ([0052] device may comprise at least one illumination source for illuminating white light) +2 green light emitting diodes (Fig.5, [0044] at least one green illumination source 512) +2 blue light emitting diodes (Fig.5, [0044] at least one blue illumination source 510).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yoshizaki et al. and Yano et al. to have one or more illumination systems (101, 102), said illumination systems comprising 6 light emitting diodes including 2 white light emitting diodes, +2 green light emitting diodes, +2 blue light emitting diodes as taught by Pascal in order to to provide the color image to be combined/overlaid with the fluorescent image ([0046] of Pascal).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (US 20170265731) in view of Yano et al. (US 20160353972) and in further view of Oh et al. (US 20180365826).
Regarding Claim 25, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and but do not teach wherein the processor is arranged for employing a machine learning algorithm for detecting if there is a polyp in the one or more images from the first imaging system.
Oh et al. teach wherein the processor ([0032] a field programmable gate array (FPGA)) is arranged for employing a machine learning algorithm for detecting if there is a polyp in the one or more images from the first imaging system ([0029]-[0032] artificial neural network 120 may determine whether there is a lesion area in the image generated by the imaging device 110).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yoshizaki et al. and Yano et al. to have wherein the processor is arranged for employing a machine learning algorithm for detecting if there is a polyp in the one or more images from the first imaging system as taught by Oh et al. in order to determine whether there is a lesion area in the image generated by the imaging device ([0029] of Oh et al.).
Claims 26, 30, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (US 20170265731) in view of Yano et al. (US 20160353972) and in further view of On (US 20170296043).
Regarding Claim 26, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and but do not 
On teaches wherein the endoscopic capsule (100) (capsule endoscope 100) further comprises a receiver (communication section 130) for receiving machine learning algorithms from outside the endoscopic capsule, for detecting if there is a pathology in an image obtained in the one or more images from the first imaging system (Fig.2, [0121] classification process is performed using the "support vector machine ( SVM)" classifier obtained by the learning process section of in the external device connected to the communication section of the capsule endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yoshizaki et al. and Yano et al. to have wherein the endoscopic capsule (100) further comprises a receiver for receiving machine learning algorithms from outside the endoscopic capsule, for detecting if there is a pathology in an image obtained in the one or more images from the first imaging system as taught by On in order to provide classifying of captured images ([0121]-[0123] of On).
Regarding Claim 30, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and but do not teach kit comprising: the endoscopic capsule (100), an optional transmitter for transmitting one or more instructions, said instructions comprising a machine learning 
On teaches a kit (Fig.10) comprising: the endoscopic capsule (100) (capsule endoscope 100), an optional transmitter for transmitting one or more instructions (communication section 230), said instructions comprising a machine learning algorithms (Fig.2, support vector machine “SVM”) to the endoscopic capsule, and a receiver (external device 200) with one or more antennas (communication section 230) arranged for receiving images from said endoscopic capsule (Fig.2, captured image reception section 231 in communication section 230).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yoshizaki et al. and Yano et al. to have kit comprising: the endoscopic capsule (100), an optional transmitter for transmitting one or more instructions, said instructions comprising a machine learning algorithms to the endoscopic capsule, and a receiver with one or more antennas arranged for receiving images from said endoscopic capsule as taught by On in order to provide classifying of captured images ([0121]-[0123] of On).
Regarding Claim 31, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and but do not teach an optional database of machine learning algorithms suitable for transmitting one or more machine learning algorithms to the endoscopic capsules, and a database suitable for storing images obtained in the second mode.
On teaches an optional database (image storage section 210) of machine learning algorithms suitable for transmitting one or more machine learning algorithms to Fig.2, [0121] classification process is performed using the "support vector machine ( SVM)"classifier obtained by the learning process section of in the external device connected to the communication section of the capsule endoscope), and a database (image storage section 210) suitable for storing images obtained in the second mode ([0088] the captured image transmitted from the captured image transmission section 131 may be stored in a storage section included in the external device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yoshizaki et al. and Yano et al. to have an optional database of machine learning algorithms suitable for transmitting one or more machine learning algorithms to the endoscopic capsules, and a database suitable for storing images obtained in the second mode as taught by On in order to provide classifying of captured images ([0121]-[0123] of On).
Regarding Claim 35, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 32, and but do not teach wherein the method further comprises transmitting one or more instructions, said instructions comprising one or more machine learning algorithms, to the endoscopic capsule (100) prior to any of the preceding steps.
On teaches wherein the method further comprises transmitting one or more instructions, said instructions comprising one or more machine learning algorithms (Fig.2, [0121] classification process is performed using the "support vector machine (SVM)"classifier obtained by the learning process section of in the external device connected to the communication section of the capsule endoscope), to the endoscopic capsule (100) prior to any of the preceding steps.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yoshizaki et al. and Yano et al. to have wherein the method further comprises transmitting one or more instructions, said instructions comprising one or more machine learning algorithms, to the endoscopic capsule (100) prior to any of the preceding steps as taught by On in order to provide classifying of captured images ([0121]-[0123] of On).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (US 20170265731) in view of Yano et al. (US 20160353972) and in further view of Glukhovsky et al. (US 20030174208).
Regarding Claim 27, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and but do not teach wherein the endoscopic capsule is arranged so that a period of time covering: obtaining with the first imaging system an image with a polyp, detection of a polyp in the image with the polyp, switching from the first mode to the second mode due to the detection of the polyp in the image with the polyp, and obtaining with the second imaging system an image, such as obtaining with the second imaging system an image of the polyp, is equal to or less than 10 seconds.
Glukhovsky et al. teach wherein the endoscopic capsule is arranged so that a period of time covering: obtaining with the first imaging system an image with a polyp, detection of a polyp in the image with the polyp ([0036] in-vivo site 100 includes irregularities 110 and may include pathologies, such as polyp 120), switching from ([0032] image capture device includes plurality of preferably selectively operable or switchable light sources), and obtaining with the second imaging system an image, such as obtaining with the second imaging system an image of the polyp, is equal to or less than 10 seconds. ([0030] and [0037] the illumination of illumination source 12 and illumination source 12' is sequential, and occurs with a brief separation of time. Preferably, there is a separation of approximately 10 to 20 milliseconds between the capture of the two images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yoshizaki et al. and Yano et al. to have wherein the endoscopic capsule is arranged so that a period of time covering: obtaining with the first imaging system an image with a polyp, detection of a polyp in the image with the polyp, switching from the first mode to the second mode due to the detection of the polyp in the image with the polyp, and obtaining with the second imaging system an image, such as obtaining with the second imaging system an image of the polyp, is equal to or less than 10 seconds as taught by Glukhovsky et al. in order to provide images in order that the view captured by imager does not change significantly in between the capture of the two images.  ([0037] of Glukhovsky et al.).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (US 20170265731) in view of Yano et al. (US 20160353972) and in further view of Rabinovitz et al. (US 20140296666).
Regarding Claim 29, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and but do not 
Rabinovitz et al. teach wherein the endoscopic capsule is also arranged for quantifying bowel cleanliness ([0019] device designed to detect presence of blood in the stomach and small bowel typically requires some kind of blockage or filtration of fluids prior to entrance of the fluids into the sensing area).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yoshizaki et al. and Yano et al. to have wherein the endoscopic capsule is also arranged for quantifying bowel cleanliness as taught by Rabinovitz et al. in order to clean, smooth and substantially decrease the noises ([0326] of Rabinovitz et al.).
Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al. (US 20170265731) in view of Yano et al. (US 20160353972) and in further view of Shimizu et al. (US 20090240108).
Regarding Claim 34, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 32, and but do not teach wherein the method further comprises, operating (238) the endoscopic capsule (100) in the second mode, obtaining (240) one or more images with the second imaging system (102, 110, 112), and transmitting one or more images obtained in the second mode to a database.
Shimizu et al. teach wherein the method further comprises, operating (238) the endoscopic capsule (100) in the second mode ([0086] the special imaging mode for the capsule endoscope 11 when the area of concern 80 exists in the check zone C), obtaining (240) one or more images with the second imaging system (102, 110, 112) ([0119]-[0120] the capsule endoscope 11 starts capturing images of the area of concern 80 in the special imaging mode), and transmitting one or more images obtained in the second mode to a database ([0119]-[0120] image data obtained in the special imaging mode is stored in the focused image data storage section 64b of the data storage 64).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yoshizaki et al. and Yano et al. to have wherein the method further comprises, operating (238) the endoscopic capsule (100) in the second mode, obtaining (240) one or more images with the second imaging system (102, 110, 112), and transmitting one or more images obtained in the second mode to a database as taught by Shimizu et al. in order to provide detection of any area of concern exist in the check zone ([0125]-[0126] of Shimizu et al.).
Regarding Claim 36, the modified device of Yoshizaki et al. and Yano et al. teach the claimed invention as discussed above concerning claim 18, and but do not teach obtaining a set of a plurality of images from any of the first and second image systems and/or first and second modes and optionally transmitting a subset of said set of the plurality of images.
Shimizu et al. teach obtaining a set of a plurality of images from any of the first and second image systems and/or first and second modes and optionally transmitting a subset of said set of the plurality of images ([0015]-[0016] and [0022] it is possible to capture detailed images of the area of concern by switching the capsule endoscope to the special imaging mode as soon as the area of concern is discovered).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yoshizaki et al. and Yano et al. to have obtaining a set of a plurality of images from any of the first and second image systems and/or first and second modes and optionally transmitting a subset of said set of the plurality of images as taught by Shimizu et al. in order to provide obtaining the diagnostic information or the case information ([0022] of Shimizu et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200242764	Aoyama; Tatsuya
US 20160249793	Wang; Kang-Huai
US 20060036131	Glukhovsky; Arkady et al.
US 20170127922	Godo; Hirokazu
US 20120316421	Kumar; Rajesh et al.
Aoyama (US 20200242764) discloses a medical image processing apparatus and endoscope apparatus comprising a first discrimination processing unit that performs a first discrimination process of detecting a lesion and discriminating a degree of progress of the detected lesion by using a first medical image captured using first illumination light having a specific spectrum, among the medical images, and a second discrimination processing unit that performs a second discrimination process of 
Wang (US 20160249793) discloses a capsule camera device with multi-spectral light sources. Images for an intended area of the GI tract may be taken under more than one light source, where each light source has a certain spectral characteristics. For example, a certain cancer lesion has different spectral responses. The images with combined light sources may reveal all features that are visible under lights with respective spectral responses. In another example, a section of the GI tract with two types of lesions having different spectral responses may take advantage of light sources with different corresponding spectral characteristics to reveal possible lesion in the images. The white light sources and the second special light sources may be used at the same time to illuminate another particular section of the GI tract.  (See figures and [0024]).
Glukhovsky et al. (US 20060036131) disclose an in vivo sensing device with monochromatic illumination units to alternatingly illuminate a target area with light of different wavelengths, and to subtract an image illuminated by light in a first wavelength from an image illuminated by light in a second wavelength, to produce an image of a sub-surface layer of such target area.  (See figures and abstract).
Godo (US 20170127922) discloses a capsule endoscope. The mode of the imaging unit may be set to any one of the first mode, the second mode, and a third mode, an imaging frame rate in the third mode may be higher than the imaging frame rate in the second mode, and the control unit may switch the mode of the imaging unit to the first mode or the third mode on the basis of the analysis result of the image when the mode of the imaging unit is set to the second mode. (See figures and [0013]-[0014]).
	Kumar et al. (US 20120316421) disclose a system and method for automated image analysis which may enhance, for example, capsule endoscopy diagnosis. The system 1600 may use supervised machine learning, unsupervised machine learning, or both during the processing of the images.  (See figures and [0205]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795